DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 9/7/21 is acknowledged.  The traversal is on the ground(s) that Zollinger deal with monitoring a laser welding process and not collision welding.  This is not found persuasive because these arguments are drawn to functional language and fail to state why the laser of Zollinger is not capable of performing collision welding and why the detectors of Zollinger cannot detect the flash as claimed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “analysis unit”.  However, the disclosure does not give any guidance or examples as to what this unit is.  The specification appears to state in PA Pub 0033 the unit has an oscilloscope but this not what is actually performing all of the described functions nor does it explain what the rest of the unit is.  Furthermore, “analysis unit” is not an art specific term so one of ordinary skill in the art would not know what is meant by this.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an optical unit” which detects, measures, and compares.  It is unclear as to how an optical can also measure and compare when those listed as examples by the 
Claim 1 recites, “an actual value of a beginning of the light flash, a duration of the light flash, an intensity of the light flash, or an intensity distribution over time of the light flash which is determined by an analysis unit”.   It is unclear if the analysis unit is determining all of these or if it is just determining the last element in the list.  It is also unclear how the analysis unit is determining any of these while the optical capture unit is also detecting, measuring, and comparing. 
Claim 1 recites “analysis unit”.  It is unclear as to what would constitute an analysis unit.
Claim 1 recites “an actual value” twice.  It is unclear if these are the same thing or not.   
Claim 2 recites “wherein only components having a welded seam”.  It is unclear as to what components are being referred since there is nothing linking these components to anything in claim 1. Additionally, the welded seam in this claim appears to not be that in claim 1.  
Claim 4
Claim 5 recites “a maximum deviation”.  It is unclear if this is the same deviation as that recited in claim 1.  
Claim 5 recites the limitation "the target value".  There is insufficient antecedent basis for this limitation in the claim.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CARLOS J GAMINO/Examiner, Art Unit 1735           

/ERIN B SAAD/Primary Examiner, Art Unit 1735